DETAILED ACTION
This Office Action is in response to Amendment filed April 2, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1, 14 and 18, it is not clear whether the “branch part” recited on lines 7-8 of the amended claim 1, on lines 10-11 of the amended claim 14 and on lines 12-13 of the amended claim 18, which is a part of the “amorphous carbon” light emitter, is also formed of amorphous carbon, because otherwise the claimed amorphous carbon light emitter is not exactly an amorphous carbon light emitter, but a light emitter comprising an amorphous carbon as a portion of the light emitter.
(2) Also regarding claims 1, 14 and 18, it is not clear whether the “branch part” recited on lines 7-8 of the amended claim 1, on lines 10-11 of the amended claim 14 and on lines 12-13 of the amended claim 18, which is a part of the amorphous carbon unless both the core part and the branch part emit light, the amorphous carbon light emitter comprises the core part or the branch part, rather than the core part and the branch part, as a light emitting element formed of amorphous carbon.
(3) Further regarding claims 1, 14 and 18, it is not clear what “a branch part” recited on lines 7-8 of the amended claim 1, on lines 10-11 of the amended claim 14 and on lines 12-13 of the amended claim 18 refers to, because (a) Applicants refer to the element FG in Fig. 4 of current application as a branch part in paragraph [0073] of current application, and the element FGA is referred to as a branch area, (b) therefore, it appears that the claimed branch part is directed to a boundary area between the branch part areas, and (c) in this case, it is not clear how the claimed “amorphous carbon” can have a boundary area like the branch part FG shown in Fig. 4 of current application since an amorphous carbon should have a randomly oriented network of carbon atoms, and therefore, a boundary area between neighboring portions of the amorphous carbon may not be well-defined, and thus may not be observed and determined unambiguously.
Claims 4 and 5 depend on claim 1, claims 15 and 16 depend on claim 14, and claims 19 and 20 depend on claim 18, and therefore, claims 4, 5, 15, 16, 19 and 20 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14, as best understood, is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yu et al. (US 10,334,685)
In the below prior art rejection, the limitation “the amorphous carbon light emitter comprises a core part and a branch part bonded to a surface of the core part” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants do not specifically claim what the core part and branch part look like, what they are made of, and how they are configured, and (b) therefore, without Applicants’ specifically claiming the shape, material composition and/or configuration of the core part and the branch part, the limitation recited above can be directed to any amorphous carbon light emitter where portions of the branch part are merged together to form a single branch part that is also merged with the core part and thus may not be distinguishable from the core part.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is 

Yu et al. disclose a display device (col. 1, lines 13-16) comprising a plurality of light emitting elements (light emitting diodes (LEDs) for a color display) (col. 1, lines 14-15), each of the light emitting elements comprising: a first electrode (1 in Fig. 1 or ITO in Fig. 5) (col. 3, lines 35-36); a hole transport area (2 or 3 in Fig. 1 or PEDOT:PSS or Poly-TPD in Fig. 5) (col. 3, lines 41-42 and 46-47) on the first electrode; a light emitting layer (4 in Fig. 1 or Carbon Dots in Fig. 5) (col. 3, line 56) on the hole transport area; an electron transport area (5 in Fig. 1 or TPBi in Fig. 5) (col. 3, lines 59-60) on the light emitting layer, and a second electrode (6 in Fig. 1 or LiF/Al in Fig. 5) (col. 3, lines 63-64) on the electron transport area, wherein at least one of the light emitting elements comprises an amorphous carbon light emitter (col. 1, lines 49-50) in the light emitting layer, and wherein the amorphous carbon light emitter comprises a core part and a branch part bonded to a surface of the core part, which is directed to a product by process limitation as discussed above without Applicants’ specifically claiming what the core part and the branch part are formed of and how each of them are configured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1, 4, 5, 15, 16 and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 10,334,685)
In the below prior art rejections, the limitation “the amorphous carbon light emitter comprises a core part and a branch part bonded to a surface of the core part” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants do not specifically claim what the core part and branch part look like, what they are made of, and how they are configured, and (b) therefore, without Applicants’ specifically claiming the shape, material composition and/or configuration of the core part and the branch part, the limitation recited above can be directed to any amorphous carbon light emitter where portions of the branch part are merged together to form a single branch part that is also merged with the core part and thus may not be distinguishable from the core part.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note 
Further in the below prior art rejections, the claim limitation “light control” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Yu et al. disclose a display device (col. 1, lines 13-16) comprising: a light emitting element layer (4 in Fig. 1 and Carbon Dots in Fig. 5) (col. 3, line 56) comprising a plurality of light emitting elements (light emitting diodes (LEDs) for a color display) (col. 1, lines 14-15); wherein at least one of the light emitting elements and the light control layer comprises an amorphous carbon light emitter (col. 1, lines 49-50), and wherein the amorphous carbon light emitter comprises a core part and a branch part bonded to a surface of the core part, which is directed to a product by process limitation as discussed above without Applicants’ specifically claiming what the core part and the branch part are formed of and how each of them are configured.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Yu et al. can further comprise a light control layer on the light emitting element layer, because (a) the display device disclosed by Yu et al. can be covered or encapsulated with an insulating layer to protect the underlying device structure shown in Figs. 1 and 5 of Yu et al., which has been a common practice in the semiconductor industry to improve device performance and lifetime of the semiconductor device, and (b) in this case, this protective insulating layer can be referred to as “a light control layer” since the protective insulating layer would reduce the difference in refractive indices between the plurality of light emitting elements disclosed by Yu et al. and air ambient, thereby reducing reflection of light and thus controlling light to a certain degree.  In this case, the protective insulating layer or the light control layer would overlap the light emitting element layer on a plane or on the top surface of the LED shown in Figs. 1 and5 of Yu et al., especially because the preposition “on” does not necessarily suggest “directly on”.
Regarding claim 4, Yu et al. differ from the claimed invention by not showing that the light emitting elements comprise a first light emitting element emitting a first color light, a second light emitting element emitting a second color light, and a third light emitting element emitting a third color light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light emitting elements can comprise a first 
Regarding claim 5, Yu et al. differ from the claimed invention by not showing that the first light emitting element comprises a first amorphous carbon light emitter having a size of 1.50 nm or more to 1.65 nm or less.
Yu et al. further disclose that a size of the amorphous carbon nanoparticles can be 0.5 to 20 nm (col. 1, lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first amorphous carbon light emitter can have a size in the claimed range, because (a) the claimed size overlaps with the size of the amorphous carbon nanoparticles disclosed by Yu et al., and (b) the size of the first amorphous carbon light emitter should be optimized to achieve a desired spectrum and intensity of light emitted from the first amorphous carbon light emitter for the color display.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 15, Yu et al. differ from the claimed invention by not showing that the light emitting elements comprise a first light emitting element emitting a first color light, a second light emitting element emitting a second color light, and a third light emitting element emitting a third color light.

Regarding claim 16, Yu et al. differ from the claimed invention by not showing that the first color light is blue light and the light emitting layer of the first light emitting element comprises the amorphous carbon light emitter.
Yu et al. further disclose that the amorphous carbon nanoparticle emit light in a blue color wavelength range (Figs. 3, 7, 8 and 13).
Therefore, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the first color light can be blue light and the light emitting layer of the first light emitting element comprises the amorphous carbon light emitter, because (a) as disclosed by Yu et al., amorphous carbon nanoparticles emit light in a blue color wavelength range, and (b) therefore, the first light emitting element comprising the amorphous carbon light emitter can be employed as the blue light emitter.
Regarding claim 18, Yu et al. disclose a display device (col. 1, lines 13-16) comprising: a display substrate (1 in Fig. 1 or glass in Fig. 5) comprising a display area (area where LEDs are disposed) and a non-display area (side surfaces of substrate) surrounding the display area, because (a) Applicants do not specifically claim what the specifically claiming what the core part and the branch part are formed of and how each of them are configured.
Yu et al. differ from the claimed invention by not showing that the display area comprises: a first color light emitting area, a second color light emitting area, and a third color light emitting area, and wherein the display substrate further comprises a first light emitting element, a second light emitting element, and a third light emitting element respectively corresponding to the first color light emitting area, the second color light emitting area, and the third color light emitting area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light emitting elements can comprise a first light emitting element emitting a first color light, a second light emitting element emitting a second color light, and a third light emitting element emitting a third color light, because (a) as discussed above, Yu et al. disclose a plurality of LEDs for a color display, and (b) a color display has been commonly formed by using three colors of, for example, red, green and blue.  In this case, the display area would comprise: a first color light emitting area, a second color light emitting area, and a third color light 
Regarding claim 19, Yu et al. differ from the claimed invention by not showing that the first light emitting element comprises the amorphous carbon light emitter and emits blue light.
Yu et al. further disclose that the amorphous carbon nanoparticle emits light in a blue color wavelength range (Figs. 3, 7, 8 and 13).
Therefore, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the first color light can be blue light and the light emitting layer of the first light emitting element comprises the amorphous carbon light emitter, because (a) as disclosed by Yu et al., amorphous carbon nanoparticles emit light in a blue color wavelength range, and (b) therefore, the first light emitting element comprising the amorphous carbon light emitter can be employed as the blue light emitter.
Regarding claim 20, Yu et al. differ from the claimed invention by not showing that the amorphous carbon light emitter has a size of 1.50 nm or more and 1.65 nm or less.
Yu et al. further disclose that a size of the amorphous carbon nanoparticles can be 0.5 to 20 nm (col. 1, lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first amorphous carbon light emitter 

Response to Arguments
Applicants’ arguments with respect to claims 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially because of the indefiniteness of the newly added limitation as discussed above.

Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 27202298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815